

SECURITY AGREEMENT


This Security Agreement (this “Agreement”) dated as of the 16th day of November,
2006 (the “Effective Date”), is made by Centurion Acquisitions, L.P., a Texas
limited partnership and Pars Investments, Inc., a Texas corporation (for
purposes of this Agreement each is referred to as a “Debtor” and collectively,
“Debtors”), in favor of United Development Funding III, L.P., a Delaware limited
partnership (“Lender”).


R E C I T A L S:


A. Lender has agreed to advance funds to Debtors pursuant to that Secured
Promissory Note dated as of the Effective Date in the principal amount of
$5,272,250.00 (the “Note”).


B. It is a condition precedent to Lender’s willingness to accept the Note and
advance funds to Debtors thereunder that Debtors enter into this Agreement with
Lender, pursuant to which Debtors grant Lender a security interest in and lien
on all of their respective assets, and Debtors are willing to enter into this
Agreement and agree to be bound by its terms and conditions.


AGREEMENT:


NOW, THEREFORE, in consideration of the foregoing premises and in order to
induce Lender to accept the Note and advance funds thereunder, and for other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Debtors jointly and severally covenant and agree with Lender as
follows:


1. Definitions. All capitalized terms used but not defined in this Agreement
shall have the respective meanings given to such terms in the Note.
Notwithstanding the foregoing sentence, terms used in Article 9 of the Uniform
Commercial Code (the “Code”) in the State of Texas, when used in this Agreement,
have the definitions given to such terms as therein defined.


2. Grant of Security Interest. Each Debtor hereby assigns, pledges and grants to
Lender for its benefit, a continuing security interest in all of such Debtor’s
right, title and interest in and to all of its assets, whether now owned or
hereafter acquired, and including, without limitation, all full and partial
interests in the following (collectively, the “Collateral”):


(a) all accounts receivable, rights to payment, promissory notes, and all
guarantees, security agreements, insurance policies, and security interests and
the rights to receive payment thereon;


(b) all cash on hand, including, without limitation, cash held in bank accounts,
brokerage accounts, certificates of deposit, and other depositories, all
accounts receivable owing by any person or entity, including all such amounts
due to such Debtor, and all security for payment thereof, and in and to all the
proceeds, monies, income, instruments, securities, accounts, benefit,
collections, tax refunds, insurance proceeds, and products thereof and thereon
and attributable or accruing thereto;


(c) all of such Debtor’s interest in all equipment, inventory, materials,
computer software and records, goods, and other personal property, and all
documents and receipts covering such property, and all licenses and permits used
or held for use in connection with such property;


(d) all patents, trademarks, service marks, copyrights, licenses, and all other
intellectual property (collectively, the “Intellectual Property”), and all
agreements and contracts to which such Debtor is a party regarding the use and
exploitation of any of the Intellectual Property and applications therefor, now
owned or hereafter acquired by such Debtor;


(e) all of such Debtor’s contract rights and other general intangibles relating
to any of the Collateral, including, without limitation, all contract and other
rights to receive proceeds and reimbursements and license agreements;


(f) all such Debtor’s interest in any subsidiary company, and all capital stock,
equity interests, partnership interests, and membership interests and all
warrants, options and other rights to purchase any such interests, in any other
corporation, partnership, limited liability company or other business entity;


(g) all books and records (including electronic records, computer disks, tapes,
printouts and other storage media) relating to any of the foregoing; and


(h) all of such Debtor’s interest in the proceeds of any sale or disposition of
any of the foregoing, and in and to any and all money, documents, instruments,
securities, or accounts owned or belonging to Debtor.


Debtors shall be deemed to have possession of any of the Collateral in transit
to it or set apart for it or for any of its agents, affiliates or
correspondents.


3. Security for Obligations. This Agreement and the security interest created
and evidenced hereby secures the prompt and complete payment, observance and
performance of all duties, liabilities, obligations and indebtedness owing by
Debtors to Lender arising under the Note and the other Loan Documents, fixed or
contingent, joint or several, whether as principal, surety, endorser, guarantor,
or otherwise, now existing or hereafter arising, and all modifications,
extensions, renewals, replacements, and increases of each of the foregoing (all
such obligations and liabilities being the “Obligations”).


4. Debtors Remains Liable. Notwithstanding anything to the contrary contained in
this Agreement: (a) Debtors shall remain liable under the contracts and
agreements included in the Collateral and obligated to perform all of their
respective duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by Lender of any of its rights
hereunder shall not release Debtors from any of their respective duties or
obligations under the contracts and agreements included in the Collateral, and
(c) Lender shall have no obligation or liability under the contracts and
agreements included in the Collateral by reason of this Agreement, nor shall
Lender be obligated to perform any of the obligations or duties of Debtors
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.


5. Representations and Warranties. Debtors jointly and severally represent and
warrant as follows:


(a) Debtors own the Collateral free and clear of any lien, security interest,
charge or encumbrance of any kind whatsoever (collectively, “Liens”) except for
(i) the security interest created hereby in favor of Lender, (ii) Liens in favor
of any person or entity that Lender has agreed in writing shall have priority
over the Collateral (the “Senior Liens”), (iii) Liens approved by Lender
pursuant to a written consent or agreement executed by Lender or otherwise
permitted by the Loan Documents, and (iv) Liens for taxes not yet due and
payable (collectively, the Liens described in clauses (i) through (iv) above are
referred to herein as the “Permitted Liens”). No effective financing statement,
continuation statement or amendment thereto promulgated under the Uniform
Commercial Code of any state (collectively, “Financing Statements”) or other
instrument similar in effect covering all or any part of the Collateral is on
file in any recording office, except such as may have been filed in favor of
Lender or in favor of the holder(s) of the Permitted Liens. The validity of the
Collateral in whole or in part, and Debtors’ title thereto is not currently
being questioned in any litigation or regulatory proceeding to which any Debtor
is a party, nor is any such litigation or proceeding threatened.


(b) This Agreement creates and evidences a valid and perfected security interest
in the Collateral, securing the payment of the Obligations, second in priority
only to any Senior Liens, and all filings and other actions of Debtors necessary
or desirable to perfect and protect such security interest have been, or will be
upon request, duly taken by Debtors.


(c) No authorization, approval or other action by, and no notice to or other
filing with, any governmental authority or regulatory body is required, either
(i) for the grant by Debtors of the security interest granted hereby or for the
execution, delivery or performance of this Agreement by Debtors, or (ii) for the
perfection of or the exercise by Lender of its rights and remedies hereunder
(other than the filing of Financing Statements by Lender).


(d) Each Debtor’s principal place of business is at the address for Debtors set
forth in Section 17 of this Agreement (the “Principal Place of Business”). All
Collateral and books of account and records relating to the Collateral are
located at Debtors’ Principal Place of Business.


6. Covenants and Further Assurances.


(a) Each Debtor agrees that from time to time, at its own expense, it will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be reasonably necessary or desirable, or that Lender
may reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable Lender to exercise and
enforce rights and remedies hereunder with respect to any Collateral. Without
limiting the generality of the foregoing, each Debtor will, subject to the
priority rights, if any, of the holders of the Senior Liens: (i) mark
conspicuously each document included in the Collateral and each of its records
pertaining to the Collateral, with a legend, in form and substance satisfactory
to Lender, indicating that such document or Collateral is subject to the
security interest granted hereby; (ii) transfer, register or otherwise put any
of the Collateral in the name of Lender or its nominee; and (iii) execute and
file such Financing Statements, and such other instruments or notices, as may be
necessary or desirable, or as Lender may request, in order to perfect and
preserve the security interest granted or purported to be granted hereby.


(b) Debtors hereby authorize Lender to file one or more Financing Statements
relative to all or any part of the Collateral without the signature of Debtors
where permitted by law. A carbon, photographic or other reproduction of this
Agreement or any financing statement covering the Collateral or any part thereof
shall be sufficient as a Financing Statement where permitted by law. Each Debtor
acknowledges and agrees that any Financing Statement filed by or on behalf of
Lender against such Debtor, whether such filing is or was made prior to or after
the date of this Agreement, is hereby deemed to include the security interest
granted by this Agreement, regardless of whether such Financing Statement is or
was filed in connection with the Loan or some other indebtedness owed to Lender.


(c) Debtors shall at all times maintain the Collateral and their respective
books of account and records relating to the Collateral at their Principal Place
of Business, and shall not relocate such books of account and records and
Collateral unless they deliver to Lender, prior written notice of such
relocation and the new location thereof (which must be within the United
States). Debtors will furnish to Lender from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Lender may reasonably request, all
in reasonable detail.


7. Insurance.


(a) Debtors shall, at their own expense, maintain insurance with respect to the
Collateral in such amounts, against such risks, in such form and with such
insurers, as shall be reasonably satisfactory to Lender from time to time.
Debtors shall ensure that the Collateral is, and remains, insured against loss
by fire and other casualty. Each policy for property damage insurance shall
provide for all losses to be paid to Lender as holder of the security interest
created hereby, subject to the priority rights, if any, of the holders of the
Senior Liens. Each such policy shall in addition (i) contain the agreement (if
available) by the insurer that any loss thereunder shall be payable to Lender
notwithstanding any action, inaction or breach of representation or warranty by
Debtors, subject to the priority rights, if any, of the holders of the Senior
Liens, (ii) provide that there shall be no recourse against Lender for payment
of premiums or other amounts with respect thereto, and (iii) provide that at
least 10 days prior written notice of cancellation or of lapse shall be given to
Lender by the insurer. Debtors shall, if so requested by Lender, deliver to
Lender original or duplicate policies of such insurance and, as often as Lender
may reasonably request, a report of a reputable insurance broker selected by
Debtors with respect to such insurance. Further, Debtors shall, at the request
of Lender, duly execute and deliver instruments of assignment of such insurance
policies to comply with the foregoing requirements and cause the respective
insurers to acknowledge notice of such assignment.


(b) Reimbursement under any liability insurance maintained by Debtors may be
paid directly to the person who shall have incurred liability covered by such
insurance. All insurance payments to Lender in respect of Collateral shall be
applied by Lender as specified in the Note.


8. Transfers and Other Liens. Debtors shall not sell, assign (by operation of
law or otherwise) or otherwise dispose of any of the Collateral, other than
obsolete or worn out property and sales of inventory in the ordinary course of
business or as otherwise permitted by the Note, or create or suffer to exist any
Lien upon or with respect to any of the Collateral to secure debt of any person,
except for Permitted Liens.


9. Lender Appointed Attorney-in-Fact. Each Debtor hereby irrevocably appoints
Lender as its attorney-in-fact, with full authority in the place and stead of
such Debtor, as applicable, and in the name of such Debtor, as applicable, or
otherwise, from time to time in Lender's discretion at any time after the
occurrence of an Event of Default (as such term is defined in the Note), to take
any action and to execute any instrument which Lender may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation:


(a) to obtain insurance required to be maintained by Debtors and to settle and
adjust claims under any insurance policy;


(b) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due, under or in respect
of any of the Collateral including, without limitation, moneys due and to become
due;


(c) to file any claims or take any action or institute any proceedings which
Lender may deem necessary or desirable to enforce the rights of Lender with
respect to any of the Collateral;


(d) to commence and prosecute any actions in any court for the purposes of
collecting amounts owed to Debtors and enforcing any other rights in respect
thereof, and to defend, settle or compromise any action brought and, in
connection therewith, and to give such discharge or release as Lender may deem
appropriate;


(e) to receive, open and dispose of mail addressed to Debtors and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment made on account of
or funds paid on behalf of and in the name of any Debtor;


(f) sell, assign, transfer, make any agreement in respect of, or otherwise deal
with or exercise rights in respect of, any Collateral as fully and completely as
though Lender were the absolute owner thereof for all purposes;


(g) to execute Financing Statements or any other documents or writing deemed
necessary by Lender to evidence or perfect Lender's security interest in the
Collateral; provided that Lender agrees to furnish copies of any document
executed hereunder to the appropriate Debtor, as applicable, upon request; and


(h) to enter on the premises of Debtors in order to exercise any of Lender's
rights and remedies.


The foregoing appointment of Lender as attorney-in-fact is coupled with an
interest and is irrevocable.


10. Rights Prior to Event of Default; Termination.


(a) Rights Prior to Event of Default. So long as no Event of Default shall have
occurred and be continuing, Debtors shall be entitled to exercise any and all
rights and powers relating or pertaining to the Collateral for any purpose not
inconsistent with the terms of this Agreement.


(b) Termination of Rights. Debtors understand and agree that during any period
when an Event of Default shall have occurred and be continuing, and after Lender
has given written notice to Debtors that Lender has exercised its rights
hereunder, all rights of Debtors to exercise power with respect to the
Collateral, which Debtors were previously entitled to exercise shall cease and
all such rights shall become vested in Lender, which shall have the sole and
exclusive right and authority to exercise such power immediately upon such
written notice. All amounts, if any, representing principal prepayment or
payoffs and all amounts, if any, collected by Debtors after the occurrence of
any Event of Default represents trust funds which are assigned and belong to
Lender and which are to be immediately delivered to Lender, and any retention of
such funds by Lender before and after the occurrence of an Event of Default
shall be deemed to be a conversion of Lender's property, ipso facto. The obligor
making any payment to Lender under this Agreement shall be fully protected in
relying on the written statement of Lender that it then holds a security
interest which entitles Lender to receive such payments. Any and all money and
other property paid over to or received by Lender pursuant to the provisions
hereof shall be retained by Lender as additional Collateral under this
Agreement.


11. Lender May Perform. If any Debtor fails to perform any covenant or agreement
contained in this Agreement, Lender may itself perform, or cause performance of,
such covenant or agreement, and the expenses of Lender incurred in connection
therewith shall be payable by Debtor and/or payable under the Note as a
Discretionary Advance.


12. Lender's Duties. The powers conferred on Lender under this Agreement are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Lender shall have no duty as to any Collateral or as to the taking
of any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Collateral.


13. Remedies. If any Event of Default shall occur and be continuing, subject to
the priority rights, if any, of the holders of the Senior Liens, Lender may
protect and enforce its rights under this Agreement and the other Loan Documents
by any appropriate proceedings, including proceedings for specific performance
of any covenant or agreement contained in any Loan Document, and Lender may
enforce the payment of any Obligations due it or enforce any other legal or
equitable right which it may have. All rights, remedies and powers conferred
upon Lender under the Loan Documents shall be deemed cumulative and not
exclusive of any other rights, remedies or powers available under the Loan
Documents or at law or in equity. Lender's authority and rights shall include,
without limitation, the following:


(a) Lender may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party on default under the Code (whether or not
the Code applies to the affected Collateral) and also may (i) require any or all
Debtors to, and each Debtor hereby agrees that it will at its expense and upon
request of Lender forthwith, assemble all or part of the Collateral as directed
by Lender and make it available to Lender at a place to be designated by Lender
which is reasonably convenient to it, and (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of Lender's offices or elsewhere, for cash, on
credit or for future delivery, and upon such other terms as Lender may deem
commercially reasonable. Each Debtor agrees that, to the extent notice of sale
shall be required by law, at least ten (10) business days' notice to such Debtor
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification. Lender shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. Lender may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.


(b) All cash proceeds received by Lender in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral may, in the
discretion of Lender, be held by Lender as Collateral for, and/or then or at any
time thereafter applied in whole or in part by Lender against all or any part of
the Obligations in such order as Lender shall elect, subject to any mandatory
provisions of this Agreement or applicable law. Any surplus of such cash or cash
proceeds held by Lender and remaining after payment in full of all the
Obligations shall be paid over to Debtors or to whomsoever may be lawfully
entitled to receive such surplus.


14. No Impairment. The execution and delivery of this Agreement in no manner
shall impair or affect any other security (by endorsement or otherwise) for the
payment of the Obligations and no security taken hereafter as security for
payment of the Obligations shall impair in any manner or affect this Agreement,
all such present and further additional security to be considered as cumulative
security. Any of the Collateral for, or any obligor on, any of the Obligations
may be released without altering, varying or diminishing in any way the force,
effect, lien, security interest, or charge of this Agreement as to the
Collateral not expressly released, and this Agreement shall continue as a
security interest and charge on all of the Collateral not expressly released
until all the Obligations secured hereby have been paid in full. This Agreement
shall not be construed as relieving Debtors from full recourse liability on the
Obligations and any and all further and other indebtedness secured hereby and
for any deficiency thereon.


15. Indemnity and Expenses.


(a)  Each Debtor agrees to indemnify Lender from and against any and all claims,
losses and liabilities growing out of or resulting from this Agreement
(including, without limitation, enforcement of this Agreement), except claims,
losses or liabilities resulting from Lender's gross negligence or willful
misconduct.


(b) Each Debtor agrees that it will, upon demand, pay to Lender the amount of
any and all reasonable expenses, including the reasonable fees and disbursements
of Lender’s counsel and of any experts and agents, which Lender may incur in
connection with (i) the administration of this Agreement, (ii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of Lender hereunder, or (iv) the failure by any Debtor to
perform or observe any of the provisions hereof.


16. Security Interest Absolute. All rights of Lender and security interests
hereunder, and all obligations of Debtors hereunder, shall be absolute and
unconditional, irrespective of:


(a) any lack of validity or enforceability of the Note or any other Loan
Document or instrument relating thereto;


(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations or any other amendment or waiver of or any
consent to any departure from the Note;


(c) any exchange, release or non-perfection of any other collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Obligations; or


(d) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, Debtor, or a third party holder of a security interest.


17. Notice. Any notice, request, demand or other communication required or
permitted hereunder, will be in writing and will be mailed by registered or
certified mail, postage prepaid, sent by facsimile, delivered personally by
hand, or delivered by nationally recognized overnight delivery service addressed
to Debtors at 3901 Airport Freeway, Suite 200, Bedford, Texas 76021, Facsimile
No. Facsimile No. (817) 391-2501 or to Lender at 1812 Cindy Lane, Suite 200,
Bedford, Texas 76021, Facsimile No. (817) 835-0383 or with respect to any party,
to such other address as a party may have delivered to the other parties for
purposes of notice. Each notice or other communication will be treated as
effective and as having been given and received (a) if sent by mail, at the
earlier of its receipt or three (3) business days after such notice or other
communication has been deposited in a regularly maintained receptacle for
deposit of United States mail, (b) if sent by facsimile, upon written or
electronic confirmation of facsimile transfer, (c) if delivered personally by
hand, upon written or electronic confirmation of delivery from the person
delivering such notice or other communication, or (d) if sent by nationally
recognized overnight delivery service, upon written or electronic confirmation
of delivery from such service.


18. Continuing Security Interest. This Agreement shall create a continuing
security interest in the Collateral. Upon the payment in full of the Obligations
as determined by Lender in its sole discretion, the security interest granted
hereby shall terminate. Upon any such termination, Lender will, at Debtors’
expense, execute and deliver to Debtors such documents as Debtors shall
reasonably request to evidence such termination.


19. Mutual Understanding. Each Debtor represents and warrants to Lender that
such Debtor has read and fully understands the terms and provisions hereof, has
had an opportunity to review this Agreement with legal counsel and has executed
this Agreement based on such Debtor’s own judgment and advice of counsel. If an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties and no presumption or burden of
proof will arise favoring or disfavoring any party because of authorship of any
provision of this Agreement.


20. Further Assurances. Each Debtor at such Debtor’s expense will promptly
execute and deliver to Lender on Lender’s request, all such other and further
documents, agreements and instruments, and shall deliver all such supplementary
information, in compliance with or accomplishment of the agreements of such
Debtor under this Agreement.


21. Cumulative Remedies. Each Debtor hereby agrees that all rights and remedies
that Lender is afforded by reason of the Loan Documents are separate and
cumulative with respect to Debtors and otherwise and may be pursued separately,
successively, or concurrently, as Lender deems advisable. In addition, all such
rights and remedies of Lender are non-exclusive and shall in no way limit or
prejudice Lender’s ability to pursue any other legal or equitable rights or
remedies that may be available to Lender.


22. Enforcement and Waiver by Lender. Lender shall have the right at all times
to enforce the provisions of this Agreement in strict accordance with their
respective terms, notwithstanding any conduct or custom on the part of Lender in
refraining from so doing at any time or times. The failure of Lender at any time
or times to enforce its rights under such provisions, strictly in accordance
with the same, shall not be construed as having created a custom or in any way
or manner modified or waived the same. All rights and remedies of Lender are
cumulative and concurrent and the exercise of one right or remedy shall not be
deemed a waiver or release of any other right or remedy.


23. CHOICE OF LAW; JURISDICTION; VENUE. EXCEPT TO THE EXTENT THAT THE VALIDITY
OR PERFECTION OF SECURITY INTERESTS OR REMEDIES IN RESPECT OF ANY PARTICULAR
COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO ITS CONFLICTS OF LAWS PROVISIONS. JURISDICTION FOR ALL MATTERS
ARISING OUT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE EXCLUSIVELY
IN THE STATE AND FEDERAL COURTS SITTING IN DALLAS COUNTY, TEXAS, AND EACH DEBTOR
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH STATE AND FEDERAL COURTS
AND AGREES AND CONSENTS NOT TO ASSERT IN ANY PROCEEDING, THAT ANY SUCH PROCESS
IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE THEREOF IS IMPROPER, AND
FURTHER AGREES TO A TRANSFER OF SUCH PROCEEDING TO THE COURTS SITTING IN DALLAS
COUNTY, TEXAS.


24. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of them together shall
constitute one and the same agreement.


25. Severability. If any provision of this Agreement shall be held invalid under
any applicable laws, then all other terms and provisions of this Agreement shall
nevertheless remain effective and shall be enforced to the fullest extent
permitted by applicable law.


26. Amendments; Waivers. No amendment or waiver of any provision of this
Agreement nor consent to any departure herefrom, shall in any event be effective
unless the same shall be in writing and signed by the affected party, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. Debtors may not be released from their
obligations hereunder, except pursuant to a written instrument executed by
Lender.


27. Binding Effect; Assignment. This Agreement shall be binding on Debtors and
their respective successors and assigns, including, without limitation, any
receiver, trustee or debtor in possession of or for any Debtor, and shall inure
to the benefit of Lender and its successors and assigns. Debtors shall not be
entitled to transfer or assign this Agreement in whole or in part without the
prior written consent of Lender. This Agreement is freely assignable and
transferable by Lender without the consent of Debtors. Should the status,
composition, structure or name of any Debtor change, this Agreement shall
continue and also cover such Debtor under the new status composition, structure
or name according to the terms of this Agreement.


28. Captions. The captions in this Agreement are for the convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.


29. Number of Gender of Words. Except where the context indicates otherwise,
words in the singular number will include the plural and words in the masculine
gender will include the feminine and neutral, and vice versa, when they should
so apply.


30. WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC. EACH DEBTOR HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY (A) WAIVES, TO THE MAXIMUM EXTENT
NOT PROHIBITED BY LAW, ANY RIGHT SUCH DEBTOR MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE LOAN DOCUMENTS
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR ASSOCIATED HEREWITH OR
THEREWITH, BEFORE OR AFTER MATURITY OF THE NOTE; (B) WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT SUCH DEBTOR MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY “SPECIAL DAMAGES”, AS DEFINED BELOW, (C) CERTIFIES
THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OF LENDER OR COUNSEL FOR ANY PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (D)
ACKNOWLEDGES THAT LENDER HAS BEEN INDUCED TO ENTER INTO THE NOTE AND THE OTHER
LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION. AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES ALL
SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW
NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS
EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.


31. ENTIRE AGREEMENT. THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
TOGETHER CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES CONCERNING THE
SUBJECT MATTER HEREOF, AND ALL PRIOR DISCUSSIONS, AGREEMENTS AND STATEMENTS,
WHETHER ORAL OR WRITTEN, ARE MERGED INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES AND THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.




[The remainder of this page is left blank intentionally.]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Debtor has caused this Agreement to be duly executed
and delivered on the 16th day of November, 2006, effective for all purposes as
of the Effective Date.
 
DEBTORS:     
 

       
CENTURION ACQUISITIONS, L.P.
a Texas limited partnership
 
By:  Pars Investments, Inc.
Its:  General Partner
 
   
   
    By:   /s/ Mehrdad Moayedi  

--------------------------------------------------------------------------------

Name:  Mehrdad Moayedi   Its:  President


       
PARS INVESTMENTS, INC.
a Texas corporation
 
   
   
  Date:  By:   /s/ Mehrdad Moayedi  

--------------------------------------------------------------------------------

Name:  Mehrdad Moayedi   Its:  President








